DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This final office action is in response to the amendment filed 8/8/2022.  Claims 1-20 are pending in this application and have been considered below. 
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of new ground(s) of rejection because of the amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-10, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nariyambut Murali et al. (US 2017 /0200063 A1 – hereinafter “Murali”) in view of Tang et al. (US 2018/0129919 A1 – hereinafter “Tang”) in view of Adachi (US 2015/0371376 A1) .
Claim 1:
Murali disclose a method for small object detection (¶40 discloses “smaller sectors of the image portion 66”), the method comprising: 
performing a first training stage in which a first convolutional neural network (CNN) is trained to detect objects of a first size (¶44 discloses “multiple windows 72a-n of different sizes”; ¶60 discloses “a first CNN 20 that is trained with a down-sampled training set”; ¶63 discloses “a window module … to abstract overlapping regions from the down-sampled
version of a test image.”), the first CNN trained using a first set of images comprised of objects of the first size (¶63 discloses “a window module … to abstract overlapping regions from the down-sampled version of a test image.”; where, the first set of images are a down-sampled training set; ¶74 discloses “training set 82a … may be depicted at different relative
distances, may be depicted at different sizes”) having a first relationship with a predefined threshold (¶122 discloses “a node 60ca trained to provide a probability that a sector 156a depicts a classifiable object 94b may cross a threshold value indicating the detection”), and configured to output a first set of parameters (¶82 discloses “the backpropagation 114a … applying an optimization method across the low-fidelity classifier 108a from the output layer 58b”); 
performing a second training stage in which a second CNN is trained using a second set of images (¶60 discloses “second CNN 20 is trained with a high-resolution training set”), the second set of images comprising objects of a second size (¶74 discloses “the low-fidelity
classifier, and/or high fidelity classifier may be trained with different image, or version, sizes, or scales”) (¶74 discloses “training set 82a … may be depicted at different relative distances, may be depicted at different sizes”),, and the first CNN is initialized with the first set of parameters and is re-trained using the second set of images (¶89 discloses “At first, the various adjustable weights/values in
the low-fidelity classifier 108a … may be initialized based on the training of other networks, and/or they may be initialized based on various image processing techniques.”; ¶93 discloses “the images 88a-n in the second dataset 82b may include the same images 88a-n used to
create the first dataset 82a, but without down sampling 98, and/or with less down sampling 98.”); and 
determining parameters of the first CNN by minimizing error between the first CNN (¶81 discloses “such adjustments can be determined by applying a backward propagation of errors method 114, referred herein as backpropagation 114.”).
Murali discloses all of the subject matter as described above except for specifically teaching minimizing error between a first CNN “and the second CNN.”  However, Tang in the same field of endeavor teaches minimizing error between a first CNN “and the second CNN”  (Abstract discloses “a first CNN and a second CNN … concatenating the updated first and second CNNs; … back-propagating classification errors through the concatenated CNN to update weights thereof until the classification errors less than a predetermined threshold”; ¶43; ¶68 discloses “And classification errors are obtained by comparing predicted labels with ground truth labels on all pixels in image. The second CNN updates its weights to make correct predictions by adjusting the probabilities produced by the first CNN.”; ¶83).  
Therefore, it would have been obvious to one of ordinary skill in the art to combine Murali and Tang before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to improve the accuracy of the CNNs.  This motivation for the combination of Murali and Tang is supported by KSR exemplary rationale (A) Combining prior art elements according to known methods to yield predictable results. MPEP 2141 (III).  In this combination of references, each element merely performs the same function as it does separately.
Murali discloses all of the subject matter as described above except for specifically teaching “having a second relationship, different from the first relationship with the predefined threshold.”  Though, Adachi in the same field of endeavor teaches “having a second relationship, different from the first relationship with the predefined threshold” (¶36 discloses “an overlap rate between a bounding rectangle of the object detected by the object detection unit 202 and an area of the human body detected by the human body detection unit 204 with a predetermined threshold value”; ¶37 and Fig. 4A discloses “the overlap rate between a bounding rectangle 401 of the object detected by the object detection unit 202 and a bounding rectangle 402 of the human body detected by the human body detection unit 204 is less than the threshold value”; ¶¶38-39 discloses the “overlap rate between a bounding rectangle 404 of one human body … Then, the object associating unit 206 compares the calculated values with threshold values … each of the first and second rates is 100%.” i.e. above the threshold).  
Therefore, it would have been obvious to one of ordinary skill in the art to combine Murali and Adachi before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to improve feasibility of performing recognition processing on a image and/or video based on a changing zoom magnification (¶¶2, 6-8).  This motivation for the combination of Murali and Adachi is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  
Claims 2, 9, and 16:
The combination of Murali, Tang, and Adachi discloses the method according to Claim 1, further comprising: utilizing the first CNN to detect small objects (Fig. 2 and ¶29 discloses “the small first-layer filter 46”; ¶40 discloses “classifiable objects of interest in the portion of the image 66 include traffic lights 68a-b and the pedestrian 70a, which occupy a much smaller sectors of the image portion 66. (emphasis added)”).
Claims 3, 10, and 17:
The combination of Murali, Tang, and Adachi discloses the method according to Claim 1, wherein the first training stage comprises receiving, as an input, a first set of images, the first set of images comprising objects having a size below a predefined threshold (¶61 discloses “entropy may come from a range centered on eighty percent and extending above and below eighty percent by five percent”; where, 85% is the threshold); performing a zoom operation to enlarge the objects to a second predefined size (¶88 discloses “two enlarged instances of the first and second images/versions 86a/n”); and using standard back-propagation algorithm to train a first CNN with the images obtained by the enlarging of the objects (¶81 discloses “such adjustments can be determined by applying a backward propagation of errors method 114, referred herein as backpropagation 114.”; ¶82 discloses “the backpropagation 114a … applying an optimization method across the low-fidelity classifier 108a from the output layer 58b”).
Claim 8:
Murali discloses a computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions (¶¶64-66) for …
The combination of Murali, Tang, and Adachi discloses the remaining elements recited in claim 8 for at least the reasons discussed in claim 1 above.
Claim 15:
Murali discloses an apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor (¶¶64-66), cause the apparatus to at least  …
The combination of Murali, Tang, and Adachi discloses the remaining elements recited in claim 8 for at least the reasons discussed in claim 1 above.

Allowable Subject Matter
Claims 4-7, 11-14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached at (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ross Varndell/Primary Examiner, Art Unit 2666